Detailed Action
Claims 1, 3-10 and 13-15 and 17-21 are pending. 
Claims 1, 3-10 and 13-15 and 17-21 are rejected.
Claim 8-9 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claims 3-4  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim because the claims depend on the canceled claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Colenbrander et al (Pub. No.: US 2019/0174155 A1) in view of THIAGARAJAN et al (Pub. No.: US 2020/0162385 A1) and Malwankar et al (Pub. No.: US 2016/0127492 A1).
As per claim 1, Colenbrander discloses a method of providing virtualized storage, the method comprising: -	establishing, using a load balancer Colenbrander,  Fig 2, item 202, wherein the management server (or compute server 1 of Fig 3 ) can be the load balancer), a transport connection between a device (Colenbrander,  Fig 2, item 200, wherein the client game console is an example of the device as claimed) and  two or more of fabric-attached storage drives (Colenbrander,  Fig 2 items 204-212, Fig 3 items 310, Fig 4A, 400A, paragraph 0055 wherein the two or more SSD drives with the storage servers can be the two or more fabric-attached storage drives. Fig 10 step 1004-1012 and at least paragraph 0071-0072 teach that the connection between the client game console and the group of fabric-attached storage drives is through a load balancer wherein the load balancer is the component that selects which of the plural SSDs identified by the management server as storing the requested content to stream the content from); and -	transferring data between the device and at least two of the two or more of fabric-attached storage drives through the transport connection using a transport protocol (Colenbrander, abstract, paragraph 0071-0072, wherein the content streamed from the SSDs (in the storage servers) using NVMe-oF protocol to the client game console can be data transferred as claimed) ;wherein the two or more fabric-attached storage drives are accessed by the device as a logical storage device (Colenbrander, Fig 2, paragraph 0062, Colenbrander teaches that a single piece of content (requested by the client) can be stored on multiple SSDs (multiple storage servers [two or more fabric-attached storage drives]) and that the single piece of content may be streamed by seamlessly switching between SSDs storing that content. In addition, Fig 2 shows that the client game console is only directly communicating with the cloud gaming management server which implies that the client game console does need to be aware of the multiple storage servers [the two or more fabric-attached storage drives] and thus the client game console views the multiple storage servers as a single logical entity respresetntd by the cloud gaming management server)  wherein a first one of the two or more fabric-attached storage drives comprises a first network adapter coupled to the device network fabric using a network fabric (Colenbrander, Fig 4A, paragraph 0063, wherein a first storage server having the SSD drive 400A includes a network adapter 406A to access the network fabric).wherein a second one of the two or more fabric-attached storage drives comprises a second network adapter coupled to the device network fabric using a network fabric (Colenbrander, Fig 4A, paragraph 0063, wherein a second storage server having a second SSD drive 400A comprises a network adapter 406A to access the network fabric) Although Colenbrander does not explicitly state that the two or more fabric-attached storage drives use a network address associated with the two or more fabric-attached storage drives, Colenbrander, at least Fig 2 and paragraph 0062, teaches that the client game console gets the game data stored in the multiple storage servers [the two or more fabric-attached storage drives] using only the connection with the cloud games management server. Thus, from the respective of the client game console the network address of the cloud game management server represents the address of all of the storage server. However, to make the record clear, examiner introduces THIAGARAJAN to teach that the two or more fabric-attached storage drives use a network address associated with the two or more fabric-attached storage drives (THIAGARAJAN, paragraph 0016, Fig 1, wherein multiple servers sharing a common network address.  For example servers of item 110 use the IP address 1.2.3.4). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Colenbrander with THIAGARAJAN such that the multiple storage severs can be accessed using a single IP address because this would have provided a way to simplify the connection process for the client device since the client device only need to communicate with a single address. Colenbrander and THIAGARAJAN do not explicitly disclose a write command storing, based on the write command, a first portion of the data at the first one of the two or more fabric-attached storage drives; and storing, based on the write command, a second portion of the data at the second one of the two or more fabric-attached storage drives. However, distributing data into multiple storage drives is well known in the art. For example, Malwankar discloses a write command storing, based on the write command, a first portion of the data at the first one of the two or more fabric-attached storage drives; and storing, based on the write command, a second portion of the data at the second one of the two or more fabric-attached storage drives (Malwankar, paragraph 0064-0066, wherein write module 258 may determine that a first data portion is to be written to first memory pages on a first NVMe drive, a second data portion is to be written to second memory pages on a second NVMe drive, and a third data portion is to be written to third memory pages on a third NVMe drive).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Colenbrander and THIAGARAJAN with Malwankar such that the game data is stored/written  into multiple storage drives as claimed because this would have provided a way to reduce the load on the storage system and thus improving the efficiency of the system.


As pre claim 3, claim 1 is incorporated and Colenbrander discloses wherein at least two of the two or more fabric-attached storage drives use different network ports for the network address (Colenbrander , Fig 4A);

As pre claim 4, claim 1 is incorporated and THIAGARAJAN discloses wherein the network address comprises an Internet Protocol (IP) address (THIAGARAJAN, Fig 1, paragraph 0015-0016);

As pre claim 5, claim 1 is incorporated and THIAGARAJAN discloses wherein the transport protocol comprises Transmission Control Protocol (TCP) (THIAGARAJAN, Fig 1, paragraph 0015-0016);

As pre claim 6, claim 1 is incorporated and Colenbrander discloses wherein the device and the two or more fabric-attached storage drives exchange data use a Nonvolatile Memory Express Over Fabric (NVMe-oF) protocol ( Colenbrander, abstract, Non-volatile memory over fabric ( NVMe-oF) is used to stream video, computer games, and the like to client devices from network storage embodied by solid state storage drives (SSDs));

As pre claim 7, claim 1 is incorporated and THIAGARAJAN wherein a receive window space of the transport connection is shared between at least two of the group of fabric-attached storage drives (THIAGARAJAN, Fig 1, paragraph 0016);

As pre claim 10, claim 1 is incorporated and Colenbrander discloses wherein the load balancer transfers data from the device directly to one or more of the group of fabric attached storage drives using the transport connection for a write operation (Colenbrander, at least Fig 2 and paragraph 0062);

Claims 13, 15 and 17 are rejected under the same rationale as claim 1. 

As per claim 14, Claim 13 is incorporated and THIAGARAJAN disclose wherein the load balancer is configured to transfer data between the device and the first and second fabric-attached storage drives using a shared window space of the transport connection (THIAGARAJAN, Fig 1, paragraph 0016)

As pre claim 18, claim 17 is incorporated and Colenbrander discloses wherein: the storage controller comprises logic configured to send a message to the other data storage device in response to a read command from the device; and the message includes information to enable the other data storage device to transfer read data to the device using the transport connection (Colenbrander , Fig 10, paragraph 0071 wherein an assigned compute server selects which of the plural SSDs identified by the management server as storing the requested content to stream the content from. This may be done by initially pseudo-randomly selecting one of the SSDs that store the content, or it may be done using any of the example non-limiting load balancing techniques described below. The content is then streamed to the client at block 1006);

As pre claim 19, claim 17 is incorporated and Colenbrander discloses wherein: the storage controller comprises logic configured to receive a message from the other data storage device; and the message includes information to enable the data storage device to transfer read data to the device using the transport connection (Colenbrander , Fig 10, paragraph 0071 wherein an assigned compute server selects which of the plural SSDs identified by the management server as storing the requested content to stream the content from. This may be done by initially pseudo-randomly selecting one of the SSDs that store the content, or it may be done using any of the example non-limiting load balancing techniques described below. The content is then streamed to the client at block 1006);

As pre claim 20, claim 17 is incorporated and Colenbrander discloses wherein the storage controller comprises logic configured to determine a distribution of write data between the data storage device and the other data storage device (Colenbrander , paragraph 0062 wherein a single piece of content (requested by the client) can be stored on multiple SSDs and that a single piece of content may be streamed by seamlessly switching between SSDs storing that content);

As pre claim 21, claim 17 is incorporated and Colenbrander discloses wherein the storage controller comprises logic configured to send read data to a third-party device in response to a read command from the device (Colenbrander , abstract, Fig 10, paragraph 0071 wherein an assigned compute server selects which of the plural SSDs identified by the management server as storing the requested content to stream the content from. This may be done by initially pseudo-randomly selecting one of the SSDs that store the content, or it may be done using any of the example non-limiting load balancing techniques described below. The content is then streamed to the client at block 1006);



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Colenbrander et al (Pub. No.: US 2019/0174155 A1) in view of THIAGARAJAN et al (Pub. No.: US 2020/0162385 A1) and Mallick et al (Pub. No.: US 2021/0216228 A1).
As pre claim 11, claim 1 is incorporated and Colenbrander and THIAGARAJAN do not explicitly disclose wherein, for a write operation: the load balancer transfers write data from the device to a first one of the group of fabric attached storage drives; and the first one of the group of fabric attached storage drives transfers at least part of the write data from the device to a second one of the group of fabric attached storage drives. However, Mallick discloses wherein, for a write operation: the load balancer transfers write data from the device to a first one of the group of fabric attached storage drives; and the first one of the group of fabric attached storage drives transfers at least part of the write data from the device to a second one of the group of fabric attached storage drives (Mallick, paragraph 0057, if the host device directs a write to the first storage array 105-1, that storage array mirrors the write to the second storage array 105-2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Colenbrander and THIAGARAJAN with Mallick to achieve the claimed limitation because this would have provided a way to participate in a replication process, such as a synchronous replication process and thus prevents data loss and increase system uptime. 

As pre claim 12, claim 11 is incorporated and Mallick discloses wherein the first one of the group of fabric attached storage drives determines a distribution of the write data between the group of fabric attached storage drives (Mallick, paragraph 0057, if the host device directs a write to the first storage array 105-1, that storage array mirrors the write to the second storage array 105-2);

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 08/25/2022 have been considered but are moot in light of the new mapping.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456